GLEN BAGBY,, Special Justice.
This appeal concerns whether KRS 44.070(1) requires reduction of an award by the Board of Claims for Social Security disability benefits to be received by the claimant from Social Security. We hold that the express provisions of the statute require the reduction.
Eugene Haney and Beverly Haney filed a Board of Claims proceeding as the result of a March 8, 1989, aceident in Johnson County, Kentucky. Mr. E'aney was injured when a boulder fell from a cliff upon which the Transportation Cabinet was conducting a tree cutting operation. Mr. Haney was stopped in traffic when the boulder fell, damaging the truck and causing him personal injuries.
*311The hearing officer entered Findings of Fact and conclusions of Law after a hearing. The hearing officer found the following damages: damage to truck ($2,000); past medical bills ($1,263); future medical bills ($16,100); and impairment of power to earn money (loss of future earnings) in excess of $100,000.
The hearing officer further found:
As previously mentioned, Eugene Haney has received and will continue to receive payments which qualify as collateral source payments and total over One Hundred Thousand Dollars ($100,000). This must be offset from any award made (as to loss of earnings) in regard to the claim within....
On appeal to the Johnson Circuit Court, judgment was entered in favor of Haney for the truck damage ($2,000), the past medical expenses ($1,263) and future medical expenses in the amount of $16,100. This appeal was taken by the Transportation Cabinet only from that portion of the judgment for future medical expenses; no appeal having been taken from so much of the judgment as awarded the damage to the truck ($2,000) or the past medical expenses ($1,263), that portion of the judgment shall be affirmed.
While the appeal was pending, this Court handed down Commonwealth of Kentucky, Transportation Cabinet, Bureau of Highways v. Roof, Ky., 913 S.W.2d 322 (1996), and the case was remanded to the Court of Appeals of Kentucky for reconsideration. On remand, the Court of Appeals reversed the Order and Judgment of the Johnson Circuit Court for future medical bills of $16,100.
In Roof, this Court held:
As a first matter, we reiterate that the Commonwealth is under no obligation to make payment to injured parties because of the protections provided by the doctrine of sovereign immunity. Ky. Const. § 231. It is the province of the General Assembly to waive immunity, if at all, and only to the extent it sees fit. Currently, the maximum award available in the Board of Claims is $100,000.00, regardless of actual loss.
Under KRS 44.070(1), the General Assembly provided that:
[A]ny damage claim awarded shall be reduced by the amount of payments received or right to receive payment from workers’ compensation insurance, social security programs, unemployment insurance programs, medical, disability or life insurance programs or other federal or state or private program designed to supplement income or pay claimant’s expenses or damages incurred.
* * * * * *
As such, we can reach no conclusion other than that the General Assembly has seen fit to reduce damages awarded by the Board of Claims by sums received from private insurance. Roof, at page 325. (Emphasis added.)
In Roof, this Court held that the clear language of the statute required a reduction for basic reparation benefits from the maximum award available of $100,000, regardless of actual loss. The General Assembly has not changed the statute since Roof.
In his brief, Haney takes no exception to the finding by the hearing officer, quoted above, that the value of the “collateral source payments” from the Social Security disability program totals over $100,000. The issue raised by Haney is whether this $100,000 must be offset, not only against damages for loss of future earnings (found to be in excess of $100,000), but also against damages for future medical bills ($16,100).
In Roof, we held that the clear language of KRS 44.070(1) required reduction from the maximum award available ($100,000) for basic reparation benefits and sums received from private insurance. This Court now holds that the clear language of the statute (“payments received or right to receive payment from ... social security program”) requires reduction from the maximum award available for Social Security disability payments.
On this appeal, Haney argues that Social Security disability benefits should offset only loss of earnings and not future medical bills. The reasoning of this Court in Roof equally applies here:
*312“While such an agreement appeals to our sense of equity, we must nonetheless affirm the Court of Appeals. The intent of the General Assembly is evident from the language of the statutes it enacted, and it is within its prerogative to impose such limitations and reductions as it sees fit.... The question presented is exclusively one of statutory construction and the language is clear. We are bound by the chosen words of the General Assembly. Roof, at page 826.
Thus, as the unchallenged finding of the hearing officer was that the value of the Social Security disability benefits totaled over $100,000, so much of the judgment of the Johnson Circuit Court which awarded $16,100 for future medical bills must be reversed. As the Transportation Cabinet did not appeal the awards for damage to truck ($2,000) and past medical bills ($1,268), those portions of the judgment shall stand.
The decision of the Court of Appeals is affirmed, and this case is remanded to the Johnson Circuit Court for proceedings in conformity with this opinion.
COOPER, JOHNSTONE and LAMBERT, JJ., concur.
STUMBO, J., dissents in a separate dissenting opinion in which GRAVES and WINTERSHEIMER JJ., join.
STEPHENS, C.J., not sitting.